Third District Court of Appeal
                               State of Florida

                        Opinion filed December 27, 2017.
         Not final until disposition of timely filed motion for rehearing.

                               ________________

                               No. 3D16-1337
                         Lower Tribunal No. 12-12508
                             ________________

                          Lazar Leybovich, et al.,
                                   Appellants,

                                        vs.

                              SecureAlert, Inc.,
                                    Appellee.

      An Appeal from the Circuit Court for Miami-Dade County, John
Schlesinger, Judge.

     Marshall Socarras Grant, P.L., and Joe M. Grant (Boca Raton); Cooney
Trybus Kwavnick Peets, PLC, and Warren B. Kwavnick and Kelly Lenahan (Fort
Lauderdale), for appellants.

     Philip D. Parrish, P.A., and Philip D. Parrish; Wilson Elser Moskowitz
Edelman & Dicker, and John Y. Benford (Orlando), for appellee.


Before SUAREZ, LAGOA and SCALES, JJ.

     SCALES, J.
      Lazar, Dovie and Ben Leybovich, the plaintiffs below, appeal an order

granting final summary judgment in favor of SecureAlert, Inc., the defendant

below, on their claim for breach of contract. The Leyboviches argue that: (i) the

trial court’s sua sponte reconsideration of SecureAlert’s, Inc.’s motion for

summary judgment violated their due process rights; (ii) the trial court erred, as a

matter of law, in finding that their breach of contract action was barred by a release

contained in a prior settlement agreement between the parties; and (iii) there are

issues of material fact that must be resolved by a jury. Because we agree with the

Leyboviches that material issues of fact preclude summary judgment, we reverse

the order granting final summary judgment and remand for a trial.1

      A careful review of the appellate record reveals genuine issues of material

fact as to whether: (i) the Leyboviches signed and delivered the December 2007

Stock Redemption Agreements – the agreements on which this breach of contract

action is based – to SecureAlert; (ii) the Leyboviches executed and returned their

respective stock certificates to SecureAlert pursuant to the December 2007 Stock

Redemption Agreements; and (iii) the Leyboviches, by their conduct, are

precluded from maintaining this breach of contract action under the doctrines of

estoppel and waiver.      While Lazar Leybovich’s affidavit and interrogatory

responses may be scant evidence on these issues, it is nevertheless sufficient

1We need not, and therefore do not, reach the other appellate issues raised by the
Leyboviches.

                                          2
evidence to raise issues of fact so as preclude entry of final summary judgment in

favor of SecureAlert on any of these three grounds. See Piedra v. City of N. Bay

Vill., 193 So. 3d 48, 51 (Fla. 3d DCA 2016) (“If the record on appeal reveals the

merest possibility of genuine issues of material fact, or even the slightest doubt in

this respect, the summary judgment must be reversed.”); Carnes v. Fender, 936 So.
2d 11, 14 (Fla. 4th DCA 2006) (“Such evidence is sufficient to constitute the

scintilla of appreciable evidence required to defeat a motion for summary

judgment.”).

      Accordingly, we reverse the final summary judgment entered in favor of

SecureAlert.

      Reversed and remanded.




                                         3